Citation Nr: 1112984	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-45 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for obstructive lung disease with bronchitis.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The appellant was a member of the Army National Guard from August 1977 until March 1978, and served on active duty training from March 5, 1978 to March 28, 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, the appellant indicated that he wanted to testify at a hearing before the Board in Washington, D.C.  Per his request, he was scheduled for a hearing in May 2010.  In January 2010, the appellant wrote to indicate that he could not afford to travel to the hearing and asked that it be postponed.

The appellant subsequently retained a private attorney who submitted a new VA Form 9 that was received in July 2010.  On this form, it was indicated that the appellant wanted a hearing at the local VA office.  As such, the Veteran should be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the St. Petersburg, Florida RO.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


